Citation Nr: 1025803	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-34 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type 
1 or Type 2.

2.  Entitlement to a compensable rating for a bilateral hearing 
loss disability. 
 
3.  Entitlement to a disability rating in excess of 30 percent 
for laceration scars on the right side of the face and neck. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 
1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
in pertinent part, continued the noncompensable rating for a 
bilateral hearing loss disability, and from a June 2008 rating 
decision of the Waco RO, which, in pertinent part, increased the 
evaluation of the Veteran's scars from 0 to 30 percent disabling, 
and denied entitlement to service connection for diabetes 
mellitus, Type 2. 

In May 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge at a hearing held at the RO.  A transcript of 
the hearing has been associated with the claims file and has been 
considered.  

For the reasons set forth below, the issue of entitlement to 
service connection for diabetes mellitus is addressed in the 
REMAND portion of the decision below and is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by hearing 
impairment corresponding to no worse than an auditory acuity 
level III in his right ear and an auditory acuity level II in his 
left ear.  

2.  The Veteran's laceration scars are 10 to 12 centimeters long, 
1 millimeter wide along the face, and 1.5 centimeters by 3 
centimeters and 1 centimeter by 3 centimeters on the neck below 
the mandibular line and are of a normal consistency, tender in 
certain conditions, and well healed with no induration, visible 
or palpable tissue loss, or gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips).  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code (DC) 6100 (2009).

2.  The criteria for a disability rating in excess of 30 percent 
for scars on the right side of the face and neck are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.118, DC 7800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice should generally be provided prior 
to an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for a compensable rating for 
his service-connected bilateral hearing loss disability, a March 
2007 letter was sent prior to the initial rating decision in this 
matter and notified the Veteran that the evidence must show that 
his hearing loss had gotten worse.  In addition, the 
correspondence explained the responsibilities of the Veteran and 
VA.  

The March 2007 letter, as well as a subsequent letter dated in 
February 2009 advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability and 
the effect that the disability has on his employment.  The notice 
also provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  The case was last adjudicated in October 2009.  

With respect to the Veteran's increased rating claim for scars of 
the right side of the face and neck, a March 2008 letter was sent 
prior to the initial rating decision in this matter and notified 
the Veteran that in order to support his claim, the evidence must 
show that his disability had gotten worse.  It also informed the 
Veteran that a disability rating from 0 to as much as 100 percent 
is assigned by using a schedule for evaluating disabilities, and 
that VA considers the nature and symptoms of the condition, the 
severity and duration of the symptoms, and their impact upon 
employment.  Further, the letter provided examples of the types 
of evidence the Veteran could submit in support of his claim and 
notified the Veteran of his and VA's respective responsibilities 
for obtaining such evidence.  A letter sent to the Veteran in 
February 2009 in connection with this claim further informed him 
that VA considers the impact of the disability on daily life, and 
provided the specific rating criteria for evaluating 
disfigurement of the head, face, and neck as well as other 
potentially relevant diagnostic codes.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim 
for increased rating need not be "veteran specific").  The case 
was last adjudicated in October 2009.  

The VCAA further provides that VA has a duty to assist a veteran 
in the development of his/her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  This duty includes assisting him in obtaining 
service treatment records and other pertinent treatment records, 
as well as providing an examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim.  
Id.

The Board concludes that this duty to assist has been satisfied 
with regard to the increased rating claims adjudicated herein.  
The Veteran's service treatment records are in the file, as well 
as VA and private audiological examination reports and letters 
from the Veteran's private physicians.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claim.  

As noted, VA's duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

With respect to the Veteran's claim for an increased rating for 
his hearing loss disability, the RO provided the Veteran with 
appropriate VA examinations in January 2008 and September 2009.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the January 2008 VA examination 
obtained in this case is adequate for the purpose of rendering a 
decision on this claim, as it is based on a review of the claims 
file as well as appropriate audiological testing, and generally 
addresses the rating criteria for evaluating hearing loss 
disabilities.  See 38 C.F.R. § 4.85, DC 6100.  

Unfortunately, with regard to the September 2009 VA examination, 
the examiner was unable to report the Veteran's test scores, as 
they were considered to be invalid.  The examiner explained that 
the Veteran's volunteered puretone thresholds were elevated 
compared to his speech recognition thresholds, which also 
appeared to be elevated when compared with the January 2008 VA 
examination.  These results indicated poor test validity.  The 
examiner further noted that the Veteran was instructed several 
times and that his volunteered thresholds did not change.  
Moreover, the examiner noted that the Veteran's word recognition 
scores were excellent at the volunteered puretone thresholds, 
which indicated that the puretone thresholds were better than 
reported.  The Board notes that an October 2006 VA audiological 
examination conducted by a different audiologist likewise 
produced invalid test results which were not reported due to the 
Veteran's inconsistent responses.  The October 2006 VA 
examination report thus supports the validity of the September 
2009 VA examiner's finding that the Veteran's test scores were 
unreliable.  Accordingly, the Board finds that another VA 
examination is not warranted.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991) (holding that the duty to assist is not a one-way 
street, and thus while VA has a duty to assist the veteran in 
developing evidence pertinent to his claim, the veteran also has 
a duty to assist and cooperate with VA in developing this 
evidence).  

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's hearing loss 
disability since the adequate VA audiological evaluation 
completed in January 2008.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the January 2008 and September 2009 
VA examination reports do not address the functional effects of 
the Veteran's hearing loss disability.  See 38 C.F.R. § 4.10 
(2009).  However, the Veteran and his spouse provided testimony 
regarding the functional effects of his hearing loss at the May 
2010 Board hearing.  Thus, the Veteran has had an opportunity to 
give evidence regarding the functional effects of his hearing 
loss.  Moreover, the Veteran has not demonstrated any prejudice 
caused by failure to discuss the functional effects of his 
hearing loss in the January 2008 and September 2009 VA 
examination reports.  See Martinak v. Nicholson, 21 Vet. App. 
447, 454 (2007) (holding that, even if an audiologist's 
description of the functional effects of a hearing disability is 
somehow defective, the appellant bears the burden of 
demonstrating any prejudice caused by such a deficiency in the 
examination).  Thus, the Board finds that duty to assist with 
respect to providing appropriate VA examinations has been 
satisfied, and that no prejudice exists. 

With respect to the increased rating claim for scars of the right 
side of the face and neck, the Veteran was afforded an 
appropriate VA examination in January 2009.  The Board finds that 
this examination is adequate for the purpose of making a decision 
on this claim, as it is based on a review of the Veteran's claims 
file and a thorough examination of the Veteran's scars, which are 
described in sufficient detail to enable the Board to evaluate 
them in terms of the rating criteria set forth in DC 7800 for 
evaluating disfigurement of the face and neck. 

In this case, the Veteran was notified and aware of the evidence 
needed to substantiate his increased rating claims, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between him and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Therefore, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  However, the 
evaluation of the same disability under various diagnoses, known 
as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Hearing Loss

The Veteran contends that he is entitled to a compensable rating 
for his service-connected bilateral hearing loss disability.  For 
the reasons that follow, the Board concludes that a compensable 
rating is not warranted.

In evaluating service-connected hearing loss, disability ratings 
are derived from a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, measured 
by puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from Level 
I, for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are generally 
conducted using a controlled speech discrimination test together 
with the results of a puretone audiometry test.  Table VI (in 38 
C.F.R. § 4.85) is then used to determine the numeric designation 
of hearing impairment based on the puretone threshold average 
from the speech audiometry test and the results of the speech 
discrimination test.  The vertical lines in Table VI represent 
nine categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal columns in 
Table VI represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row corresponding to the percentage of 
discrimination and the horizontal column corresponding to the 
puretone decibel loss.

The percentage evaluation is derived from Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the vertical column corresponding to the 
numeric designation for the ear having the better hearing acuity 
(as determined by Table VI) and the horizontal row corresponding 
to the numeric designation level for the ear having the poorer 
hearing acuity (as determined by Table VI).  For example, if the 
better ear has a numeric designation Level of "V" and the poorer 
ear has a numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

An August 2006 private audiological examination report reflects 
an audiogram only in graphical form, which may not be interpreted 
by the Board.  See Kelley v. Brown, 7 Vet App. 471, 474 (1995).  
The Veteran's puretone averages are not recorded.  Thus, this 
examination may not be used to evaluate the Veteran's hearing 
loss disability, which at a minimum must be based on the 
Veteran's puretone audiometry results.  See 38 C.F.R. § 4.85.  

An October 2006 VA audiological examination report does not 
reflect the Veteran's puretone audiometry results, as these were 
not considered to be reliable based on the Veteran's inconsistent 
responses.  Thus, this examination may not be used to evaluate 
the Veteran's hearing loss disability.  Id.  

A February 2007 private audiological examination, as interpreted 
in a March 2007 letter by the audiologist who conducted it, 
reflects that the Veteran had a puretone average of 43 decibels 
(dB) in the right ear, and 40 dB in the left ear.  A speech 
discrimination test, using the Maryland CNC Word List, revealed 
speech recognition ability of 76 percent in the right ear and 88 
percent in the left ear.  The Board notes that this examination 
report reflects an audiogram only in graphical form, which may 
not be interpreted by the Board.  See Kelley, 7 Vet App. at 747.  
Thus, this examination report does not provide enough information 
to determine whether alternative rating criteria under 38 C.F.R. 
§ 4.86 (2009), which will be discussed below, may apply based on 
any exceptional patterns of hearing loss reflected in the 
Veteran's specific puretone threshold results.  However, it is 
sufficient for evaluating the Veteran's hearing loss under 
38 C.F.R. § 4.85.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  The right ear had a puretone average of 43 dB 
and a speech recognition score of 76 percent; therefore, the 
right ear received a designation of III.  The left ear had a 
puretone average of 40 dB and a speech recognition score of 
88percent; therefore, the left ear received a designation of II.  
The point where III and II intersect on Table VII then reveals 
the disability level for the Veteran's hearing loss, which yields 
a percentage evaluation of zero, and thus results in a 
noncompensable rating.  

The January 2008 VA audiological examination report reflects 
puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
55
40
LEFT
25
30
45
60

The right ear had a puretone average of 38 dB.  The left ear had 
a puretone average of 40 dB.  A speech discrimination test, using 
the Maryland CNC Word List, revealed speech recognition ability 
of 96 percent in the right ear and of 92 percent in the left ear.  
Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  The right ear had a puretone average of 38 dB 
and a speech recognition score of 96 percent; therefore, the 
right ear received a designation of I.  The left ear had a 
puretone average of 40 dB and a speech recognition score of 92 
percent; therefore, the left ear also received a designation of 
I.  The point where I and I intersect on Table VII then reveals 
the disability level for the Veteran's hearing loss, which yields 
a percentage evaluation of zero, and thus results in a 
noncompensable rating. 

As discussed, the Veteran's test results in the September 2009 VA 
audiological examination report were not reported as they were 
not considered to be reliable.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38  C.F.R. § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  See 64 
Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates 
that, if puretone thresholds in each of the specified frequencies 
of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation will be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  This provision 
corrects for the fact that with a 55-decibel threshold level (the 
level at which speech becomes essentially inaudible) the high 
level of amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and speech 
discrimination tests may therefore not be possible or reliable.  
See 64 Fed. Reg. 25209 (May 11, 1999).  

38 C.F.R. § 4.86(b) indicates that, when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing impairment 
will be chosen from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  This provision 
accounts for a pattern of hearing impairment that is an extreme 
handicap in the presence of any environmental noise, as a speech 
discrimination test conducted in a quiet room with amplification 
of sound does not always reflect the extent of impairment 
experienced in the ordinary environment.  See id.  In the instant 
case, neither of the two above-mentioned provisions is satisfied 
by the audiometric results from the January 2008 VA examination 
report.  As discussed above, specific puretone thresholds were 
not reported in the other audiological examinations of record. 

The record contains no evidence demonstrating the Veteran is 
entitled to a compensable rating at any point since his claim for 
an increase.  Therefore, no staged ratings are appropriate.  See 
Hart, supra.  

The Board has also considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Generally, the degrees of disability specified in the VA Schedule 
for Rating Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

At the May 2010 Board hearing, the Veteran and his wife testified 
that he was unable to hear others speaking to him unless they 
were at a close distance, that he had to turn the television up 
loudly in order to hear it, that he could not hear the telephone 
ring, and that background noise from crowds increased his hearing 
difficulties. 

The Board acknowledges the Veteran's difficulties due to his 
hearing loss.  At the same time, the Board finds that referral 
for extraschedular consideration is not warranted.  His reported 
difficulties due to his hearing loss are already contemplated by 
the rating criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his hearing 
loss presents "such an exceptional or unusual disability picture 
. . . as to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b).  The fact that 
circumstances specific to a particular veteran may cause the 
effects of a service-connected disability to be more profound in 
that veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  Id.  Rather, the impairment must 
be one that is so unusual as to be unanticipated by the rating 
criteria.  See id.  Here, the evidence does not show marked 
interference with employment as defined for the purpose of 
extraschedular consideration, and does not show frequent periods 
of hospitalization or other unusual circumstances sufficient to 
warrant extraschedular consideration.  Consequently, the Board 
finds that the available schedular evaluations are adequate to 
rate this disability, and therefore referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a compensable rating 
for his service-connected bilateral hearing loss.  Consequently, 
the benefit-of-the-doubt rule does not apply, and entitlement to 
a compensable rating for a bilateral hearing loss disability must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 1 
Vet. App. at 55. 

B.  Scars on right side of face and neck

The Veteran contends that he is entitled to a disability rating 
in excess of 30 percent for laceration scars on the right side of 
his face and neck.  For the reasons that follow, the Board finds 
that an increased rating is not warranted.

At the outset, the Board notes that the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended in August 2002 and again in October 2008.  See 67 Fed. 
Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 
2008).  The October 2008 revisions are applicable to claims for 
benefits received by VA on or after October 23, 2008.  Id.  In 
this case, the Veteran filed his claim in January 2008.  
Therefore, only the post-2002 and pre-October 2008 version of the 
schedular criteria is applicable.

The Veteran's laceration scars of the right side of the face and 
neck have been rated under DC 7800, which pertains to 
disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118.  
DC 7800 provides that a 30 percent rating is warranted for 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement.  
Id.  A 50 percent rating is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted for visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement

The 8 characteristics of disfigurement for purposes of evaluation 
under § 4.118 are as follows: a scar 5 or more inches (13 or more 
cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide 
at widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.); and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  See id., DC 7800, Note 
(1). 

An April 2008 VA examination report reflects that the Veteran has 
a series of three scars on the right side of the face, extending 
from the upper cheek area down along the angle of the mandible 
down to the neck.  There is a continuing scar on the right side 
at the base of the neck.  The scars are about 10 to 12 
centimeters long.  They are very narrow in the cheek area, but 
become half to one centimeter wide as they cross the angle of the 
mandible.  The scars were found to be nontender, well-healed, and 
hypopigmented with smooth texture.  There was no retraction, 
elevation, induration, or fixation to underling tissues.  There 
was also no restriction of motion of the area. 

The January 2009 VA examination report reflects that the Veteran 
has three linear, parallel laceration scars on the ride side of 
his face.  The scars extend from the medial side of the right 
cheek across the mandibular line down onto the upper neck.  They 
are each 1 millimeter wide along the face until they cross the 
manidublar line, at which point two of the scars merge into a 
single scar which is 1.5 centimeters wide and 3 centimeters long, 
and the other terminates in a scar which is 1 centimeter wide and 
three centimeters long on the neck below the mandibular line.  
The scars are of normal consistency, nontender, and well-healed 
with no induration or fixation to underlying tissues.  
Photographs of the Veteran's scars from various angles are 
attached to the examination report and have been reviewed by the 
Board. 

After reviewing the evidence, the Board finds that a rating in 
excess of 30 percent is not warranted for the Veteran's 
laceration scars.  The scars only result in disfigurement of one 
feature or paired set of features, namely the Veteran's right 
cheek and part of his neck just below the mandibular line.  
Moreover, there is no indication that the Veteran's scars cover 
an area of 39 square centimeters or greater, and the Veteran has 
not been shown to have abnormal skin texture, missing underlying 
soft tissue, or inflexible and indurated skin.  Further, the 
January 2009 VA examination report reflects that the Veteran's 
scar was well-healed and did not adhere to underlying tissue.  
Finally, the April 2008 VA examination report reflects that the 
Veteran's scars were less than 13 centimeters long.  Thus, the 
Veteran does not have four or more characteristics of 
disfigurement.  

Further, these evaluations demonstrated no evidence of visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips).  As 
such, the next higher rating of 50 percent is not warranted.  

The Board has also considered whether a separate rating may be 
assigned for the Veteran's scars.  Diagnostic Code 7803 provides 
a 10 percent rating for scars which are superficial or unstable.  
See 38 C.F.R. § 4.118.  An unstable scar is one where there is 
frequent loss of covering of the skin over the scar.  Id., DC 
7803, Note 1.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id., Note 2.  Here, the Veteran 
has not described frequent loss of covering of the skin over the 
scar, and the April 2008 and February 2009 VA examinations do not 
indicate that the Veteran's scars are unstable.  Thus, DC 7803 
does not apply.

Diagnostic Code 7805 provides that scars can also be rated on 
limitation of function of the affected part.  See 38 C.F.R. 
§ 4.118.  The Veteran has not described, and the evidence does 
not otherwise show, that the Veteran's scars have affected the 
functioning of his cheek, jaw, or neck.  Thus, DC 7805 is not 
applicable. 

The record contains no evidence demonstrating the Veteran is 
entitled to a higher rating at any point since his claim for an 
increase.  Therefore, no staged ratings are appropriate.  See 
Hart, supra.  

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating, the criteria for which was 
discussed in the section of this opinion addressing the Veteran's 
bilateral hearing loss disability.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. at 115. 

At the May 2010 Board hearing, the Veteran described the 
embarrassment and emotional distress his scars cause him.  He 
also stated that these scars can become tender at times, 
including when he is outside in the heat for an extended period 
of time. 

The Board sympathizes with the Veteran.  At the same time, the 
Board finds that referral for extraschedular consideration is not 
warranted.  His reported symptoms are those contemplated by the 
rating criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his scars and 
present "such an exceptional or unusual disability picture . . . 
as to render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b).  The fact that circumstances 
specific to a particular veteran may cause the effects of a 
service-connected disability to be more profound in that 
veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  Id.  Rather, the impairment must 
be one that is so unusual as to be unanticipated by the rating 
criteria.  See id.  Here, the evidence does not show marked 
interference with employment as defined for the purpose of 
extraschedular consideration, and does not show frequent periods 
of hospitalization or other unusual circumstances sufficient to 
warrant extraschedular consideration.  Consequently, the Board 
finds that the available schedular evaluations are adequate to 
rate this disability, and therefore referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against this increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and entitlement to 
a disability rating in excess of 30 percent for laceration scars 
on the right side of the face and neck must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a compensable rating for a bilateral hearing loss 
disability is denied. 

Entitlement to a disability rating in excess of 30 percent for 
laceration scars on the right side of the face and neck is 
denied.  


(CONTINUED ON NEXT PAGE)
REMAND

The Veteran claims entitlement to service connection for diabetes 
mellitus, Type 1 or Type 2.  The Board finds that further 
development is warranted before this claim can be properly 
adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

Here, an August 1990 service examination report reflects that the 
Veteran had an elevated fasting blood sugar level.  Specifically, 
an August 1990 laboratory report reflects that the Veteran's 
glucose level was 130 MG/DL, and that the normal range was 62 to 
111 MG/DL.  

A November 1998 VA examination report reflects a diagnosis of 
diabetes mellitus, type II.  The Veteran reported that diabetes 
was diagnosed in 1995.  

The Board finds that the Veteran's elevated blood sugar level 
reflected in the August 1990 service examination report-in 
conjunction with the Veteran's statement that he was diagnosed 
with diabetes in 1995 (which would be about 3 years after his 
separation from service in December 1991)-is sufficient to 
establish an indication that the Veteran's diabetes may be 
associated with his elevated blood sugar level in service.  
Moreover, there is insufficient evidence to decide the case, as 
none of the VA examinations hitherto provided with respect to the 
Veteran's diabetes includes a nexus opinion.  Further, the Board 
itself does not have the expertise to determine whether there is 
a relationship between the Veteran's diabetes and his elevated 
fasting blood sugar in service.  See Colvin v. Derwinski, Vet. 
App. 171, 175 (1991) (holding that the Board is not competent to 
substitute its own opinion for that of a medical expert).  
Accordingly, a VA opinion is warranted under McLendon to address 
the likelihood that the Veteran's diabetes was incurred in active 
service.  However, an examination of the Veteran is not 
necessary, as examination reports dated in April 2008 and January 
2009 pertaining to the Veteran's diabetes are of record. 

Accordingly, the case is REMANDED for the following actions:

1. The agency of original jurisdiction (AOJ) 
should obtain a VA opinion addressing the 
likelihood that the Veteran's diabetes is 
related to service.  An examination of the 
Veteran is not required.  The entire 
claims file and a copy of this REMAND must be 
made available to the examiner.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

The examiner should review the entire claims 
file.  Attention is also drawn to the 
following evidence of record for the 
examiner's consideration: 

*	August 1990 service examination report 
reflecting that the Veteran had an 
elevated fasting blood sugar level.  
*	August 1990 laboratory report reflecting 
that the Veteran's glucose level was 130 
MG/DL, and that the normal range was 62 
to 111 MG/DL.  
*	November 1998 VA examination report, 
reflecting that the Veteran reported 
being first diagnosed with diabetes 
mellitus, type II, in 1995.
*	November 1998 VA examination laboratory 
report, reflecting that the Veteran's 
glucose was 530, and that the normal 
range was 70 to 105. 
*	April 2008 VA examination report.
*	January 2009 VA examination report. 
*	May 2010 Board hearing transcript, 
reflecting that the Veteran testified 
that he had recently been diagnosed with 
diabetes mellitus, type I. 

After reviewing the file, the examiner should 
render an opinion as to whether the Veteran's 
diabetes is at least as likely as not (i.e., 
to at least a 50/50 degree of probability) a 
result of active military service, or whether 
such a relationship is unlikely (i.e., less 
than a 50/50 degree of probability).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.  The AOJ should ensure that an 
adequate rationale has been provided 
before returning this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

2.  After the above development is completed, 
and any other development that may be 
warranted, the AOJ should readjudicate the 
claim for service connection for diabetes 
mellitus (Type 1 or Type 2).  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
claim.  His cooperation in VA's efforts to develop his claim is 
both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


